Title: From George Washington to Joseph Reed, 9 February 1779
From: Washington, George
To: Reed, Joseph

Sir
Head Quarters Middle Brook 9th Feby 1779

I have the honor of your Excellency’s favr of the 5th instant inclosing sundry Resolves of the Executive Council respecting the Conduct of Major General Arnold during his command in the City of Philada: previous to the Rect of your letter, General Arnold, who had arrived at Head Quarters the day before, had shewn me a letter from the Council to him accompanied by a Copy of the same Resolves, in which they advise him that a Copy was also laid before Congress—This releived me from some doubts which arose in my mind respecting the line of conduct which the Council might expect me to pursue. For as the matter is before Congress, that Honble Body will no doubt decide upon the measures proper to be taken in the Affair.
I should have replied to yours of the 19h January respecting Colo. Atlees claim to rank before I left Philada had I not understood by a paper which was afterwards put into my hands, that the Delegates of Pennsylvania were instructed by the Council to represent the matter to Congress.
I have a high opinion of Colo: Atlees merit and abilities as an Officer, but I do not see how he can be at this time promoted to the Rank of Brigadier. As the State have only two Brigades in the Feild they of course will only require two Brigadiers. They already have one—General Wayne—supposing General Hand to be out of the question—to supply the place of the other, Colonels Magaw and Irvin being senior officer have both superior pretensions to Colonel Atlee—If in the captivity of Colo. Magaw it is thought necessary to fill the place with another, Colo. Irwin will by right of seniority be the person. I have the honor to be &.
